Name: Council Regulation (EEC) No 3414/84 of 4 December 1984 fixing for the 1985/86 milk year the guideline figure for the fat content of standardized whole milk imported into Ireland and the United Kingdom
 Type: Regulation
 Subject Matter: technology and technical regulations;  Europe;  consumption
 Date Published: nan

 No L 316/22 Official Journal of the European Communities 6 . 12. 84 COUNCIL REGULATION (EEC) No 3414/84 of 4 December 1984 fixing for the 1985/86 milk year the guideline figure for the fat content of standardized whole milk imported into Ireland and the United Kingdom marketed within the territories of the two abovemen ­ tioned Member States ; whereas this guideline figure must be the weighted average fat content of the whole milk produced and marketed in the importing Member State during the previous year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1411 /71 of 29 June 1971 laying down additional rules on the common organization of the market in milk and milk products falling within heading No 04.01 of the Common Customs Tariff ('), as last amended by Regulation (EEC) No 566/76 (2), and in particular Article 3 (6) (b) thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Article 3 (5) of Regulation (EEC) No 1411 /71 , Ireland and the United Kingdom apply within their territories the formula of non-standardized whole milk within the meaning of the second indent of Article 3 ( 1 ) (b) of that Regulation ; Whereas , pursuant to Article 3 (6) and (7), a guideline figure must be fixed for the 1985/86 milk year for the fat which standardized whole milk coming from another Member State must contain to be able to be HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 milk year, the guideline figure referred to in Article 3 (6) (b) of Regulation (EEC) No 1411 /71 shall be :  3,60 % for Ireland,  3,90 % for the United Kingdom. Article 2 This Regulation shall enter into force on the third day following its publication in the Official 'Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1984 . For the Council The President P. O'TOOLE (  ) OJ No L 148 , 3 . 7 . 1971 , p. 4 . I1) OJ No L 67, 15 . 3 . 1976, p. 23 .